Citation Nr: 9920137	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  93-22 228	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected arteriosclerosis 
obliterans.  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel





FINDINGS OF FACT

1. The Department of Veterans Affairs (VA) Regional Office 
(RO) issued a decision in May 1992, in part denying 
entitlement to service connection for a bilateral knee 
disorder.  The denial was continued in a rating decision of 
March 1993, and the veteran appealed this decision to the 
Board of Veterans' Appeals (Board).

2. The Board issued a decision on August 17, 1995, in part 
denying entitlement to service connection for a bilateral 
knee disorder, and the decision was appealed by the veteran 
to the United States Court of Veterans Appeals (Court). The 
Court vacated the Board's decision and remanded the claim of 
entitlement to service connection for a bilateral knee 
disorder to the Board in October 1996.

3. The Board remanded the appellant's claim of entitlement to 
service connection for a bilateral knee disorder to the RO in 
May 1997

4.  The RO denied the veteran's claim in a June 1998 rating 
decision.  

5.  The veteran died in April 1999, while his appeal was 
pending before the Board.


CONCLUSIONS OF LAW

1. Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of his claim. 38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).

2. The June 1998 RO rating decision denying the issue on 
appeal is vacated.  Landicho v. Brown, 7 Vet. App. 42, 54-5 
(1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision dated in May 1992, the RO in part denied 
entitlement to service connection for a bilateral knee 
disorder.  The veteran appealed that determination to the 
Board, and in a decision dated in August 1995, the Board 
denied the veteran's claim.  The veteran appealed the issue 
to the Court, and in October 1996, the Court remanded the 
issue and vacated the Board's August 1995 decision with 
respect to the appealed issue.  In May 1997, the Board 
remanded the case to the RO for further consideration, and in 
June 1998, the RO again denied the benefit sought.  

Following return of this matter to the Board, the veteran 
requested a Travel Board hearing.  The hearing was scheduled 
for April 8, 1999.  On that date, the Board was notified by 
the veteran's daughter and common-law wife that the veteran 
had died on April [redacted]1999.  A copy of the death certificate 
has since been received and is of record.  

Analysis

Pursuant to Landicho v. Brown, 7 Vet. App. 42, 44 (1994), 
substitution of the appellant is not permissible in the Court 
where the appellant is a veteran who dies while the denial by 
the Board of the veteran's claim for disability compensation 
under Chapter 11 of title 38, U.S. Code, is pending at the 
Court.  The Court held that the appropriate remedy is to 
vacate the Board decision from which the appeal was taken and 
to dismiss the appeal. Landicho, 7 Vet. App. at 54. The Court 
explained that this is done to ensure that the Board decision 
and the underlying RO decision will have no preclusive effect 
in the adjudication of any accrued-benefits claims derived 
from the veteran's entitlements. Id.

The Court also noted that vacating the Board decision has the 
legal effect of nullifying the previous merits adjudication 
by the RO because that decision was subsumed in the Board 
decision. 38 C.F.R. § 20.1104 (1997).  See Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996), which 
expressly agreed with the Court's holding in Landicho; see 
also Yoma v. Brown, 8 Vet. App. 298 (1995).

In this case, the previous Board decisions, and therefore the 
underlying RO decisions, pertaining to the issue on appeal 
have already been vacated by the Court for other reasons.  
Due to the veteran's death, his ongoing appeal must be 
dismissed, for the reasons stated above.  The underlying RO 
decision of June 1998 regarding the veteran's claim of 
entitlement to service connection for a bilateral knee 
disorder secondary to service-connected arteriosclerosis 
obliterans is accordingly vacated.


ORDER

The RO is directed to vacate its June 1998 decision as to the 
issue on appeal. This appeal is dismissed.




		
Barry F. Bohan
	Member, Board of Veterans' Appeals



 

